OPINION OF THE COURT
WILLIAM L. BLACKWELL, Circuit Judge.

ORDER DENYING MOTION FOR LEAVE TO INTERVENE

On January 16, 1990, the Motion for Leave to Intervene of National Fire Insurance Company was heard, the various parties appearing by counsel and making their argument. Based on the Court’s review of the file, the arguments of counsel, and being otherwise fully advised in the premises, it is ORDERED that the said Motion is DENIED. The Movant argues that it should be allowed to intervene based on some alleged coverage issues. However it files no pleadings, seeks no declaratory judgment as to coverage, and appears only to seek the right to be a roving discoverer in this lawsuit.
*54Based on the allegations in its motion, the movant could seek declaratory judgment on the coverage issues. If some of the actions of the Defendants are beyond policy coverage in this medical malpractice action, it may be that the alleged acts of the Defendants within the coverage period would coalesce with any such uncovered acts. However, if the movant can successfully contend that this is not the case and that the alleged uncovered act of negligence would reduce or limit the potential liability of the movant, it seems the appropriate vehicle for such a contention would be a declaratory judgment action on the part of the would-be intervenor. Such a declaratory judgment action could be filed as an independent lawsuit or by way of the sought-after intervention.
Under the circumstances within which this Motion to Intervene is presented, the Court exercises its discretion in this matter by refusing the intervention.
IT IS SO ORDERED this 18th day of January, 1990.